DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-26, 28, 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maruyama et al (US Publication No. 2010/0201834) in view of Nagase (US Publication No. 2011/0031573) and Klauk et al (US Publication No. 2005/0167703).

    PNG
    media_image1.png
    438
    558
    media_image1.png
    Greyscale

Regarding claim 21, Maruyama discloses a light detecting device, comprising: a semiconductor substrate  Fig 8 including a first plane receiving incident light and a second plane opposite to the first plane; a first photoelectric conversion region  Fig 8, PD disposed in the semiconductor substrate; a second photoelectric conversion region Fig 8, PD disposed in the semiconductor substrate adjacent to the first photoelectric conversion region in a cross-sectional view; a first separation region disposed between the first and second photoelectric conversion regions in the cross-sectional view Fig 8 (gap area between the two photoelectric conversion region); a first film Fig 8, 39, wherein the first film is disposed above the first separation region in the cross-sectional view Fig 8; a second film Fig 8, 38 including hafnium oxide ¶0134, wherein the second film is disposed between the first plane and the first film in the cross-sectional view Fig 8; and a third film Fig 8, 41, wherein a first part of the third film is disposed above the first film in the cross-sectional view Fig 8, wherein the second film contacts a second part of the third film above the first photoelectric conversion region in the cross-sectional view Fig 8. Maruyama discloses all the limitations except for the preferred material used for the first and third film. Whereas Nagase discloses a light shielding film that includes titanium nitride ¶0048; While Klauk discloses an insulating/planarizing film made of aluminum oxide ¶0031.Manuyama, Nagase and Klauk are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Maruyama because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used for the layers and incorporate the teachings of Nagase and Klauk since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
Regarding claim 22, Maruyama discloses further comprising: a multi wiring layer disposed on the second plane of the semiconductor substrate Fig 8.
	Regarding claim 23, Nagase discloses  wherein the first film includes metal¶0048.
	Regarding claim 24, Maruyama and Nagase discloses wherein the first film is a light-shielding film Maruyama Fig 8 and Nagase ¶0048.
Regarding claim 25, Maruyama discloses wherein a third part of the third film is disposed on the side wall of the first film in the cross-sectional view Fig 8.
Regarding claim 26, Maruyama and Nagase discloses wherein the first film is a light-shielding film Maruyama Fig 8 and Nagase ¶0048. 
Regarding claim 28, Maruyama discloses wherein the first separation region includes a groove portion Fig 31.
Regarding claim 30, Maruyama discloses wherein the first film is disposed corresponding to the first separation portion in the cross-sectional view Fig 8.
Regarding claim 31, Maruyama discloses wherein the second film is an antireflection film, and wherein the third film is an antireflection film Fig 8.
Regarding claim 32, Maruyama discloses wherein at least a part of the second film is disposed in the groove portion Fig 31.

Claims 27 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maruyama et al (US Publication No. 2010/0201834) in view of Nagase (US Publication No. 2011/0031573) and Klauk et al (US Publication No. 2005/0167703) and in further view of Wano et al (US Publication No. 2010/0078745).
Regarding claim 27, Maruyama, Nagase and Klauk disclose all the limitations except for the additional insulating film. Whereas Wano discloses an insulating film disposed above the third film in the cross-sectional view Fig 2 ¶0084. Manuyama and Wano are analogous art because they are directed to semiconductor devices with photoelectric conversion and one of ordinary skill in the art would have had a reasonable expectation of success to modify Maruyama because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify device of Maruyama and incorporate additional insulation layer further protect/add isolation to the device.
Regarding claim 29, Maruyama discloses a micro lens disposed above the insulating film Fig 8, 43.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811